DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to provisional Application IN201941002412, filed 1/21/2019 and is granted a priority date of 1/21/2019
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) users being grouped in a community based on access of an entity. The limitations cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Claims 2-9 recited an abstract idea and depend off claim 1 and are therefore rejected
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-9 are/is rejected under 35 U.S.C. 103 as being unpatentable over Tammy Cannon, How to Use Facebook Groups for Business: A Guide for Marketers, Social Media Examiner herein reference as Cannon in view of Gennie Gebhart, Understanding Public, Closed, and Secret Facebook Groups, Electronic Frontier Foundation herein referenced as Gebhart
Regarding claim 1, Cannon teaches: creating, by a storage system, a list of entities associated with a plurality of users, each entity included in the list of entities being accessed by a user of the plurality of users; 
identifying, by the storage system, a first entity included in the list of entities, the first entity being accessed by a group of users of the plurality of users; (Cannon see pages 4-6 9-11 facebook to suggest groups to users and create public groups for any user to view content and files of the group. Facebook reads on storage system, content and files read on entity, facebook groups reads on set of entities)
determining, by the storage system, a first set of entities accessed by each user of the group of users, the first set of entities being included in the list of entities; (Cannon see pages 4-6 9-11 groups to have users accessing content in facebook)
(Cannon see pages 4-6 9-11 groups to have users accessing content in facebook where the group of users with access reads on community)
Cannon does not distinctly disclose: removing, by the storage system, the first entity and the first set of entities from the list of entities; and
However, Gebhart teaches: removing, by the storage system, the first entity and the first set of entities from the list of entities; and (Gebhart see pages 2 and 3 changing facebook group type from public to closed or secret)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using Facebook groups as taught by Cannon to include being able to change settings of groups as taught by Gebhart for the predictable result of more efficiently managing content by allowing groups to be changed from a public setting to a more private setting. 
	Regarding claim 2, Cannon as modified further teaches: wherein the first entity is accessed by a greatest number of users of the plurality of users relative to access of other entities from the list of entities.  (Cannon see page 6 Girls LOVE Travel group to have more members than other groups)
Regarding claim 3, Cannon as modified further teaches: for one or more iterations of the list of entities, removing a second entity and a second set of entities from the list of entities, the second entity and the second set of entities being accessed by a second group of users of the plurality of users (Gebhart see pages 2 and 3 changing facebook group type from public to closed or secret for any given facebook group. Doing this one time reads on one iteration)
 a method of using Facebook groups as taught by Cannon to include being able to change settings of groups as taught by Gebhart for the predictable result of more efficiently managing content by allowing groups to be changed from a public setting to a more private setting.
Regarding claim 4, Cannon as modified further teaches: forming a second community including a second group of users, a second entity, and a second set of entities, the second entity and the second set of entities being included in the list of entities and being accessed by the second group of users of the plurality of users, wherein a number of users in the first group is greater than a number of users in the second group.  (Cannon see pages 4-6 9-11 groups to have users accessing content in facebook such as the group Hydrangea House having less members than the group Girls LOVE Travel)
Regarding claim 5, Cannon as modified further teaches: forming a second community including a second group of users, a second entity, and a second set of entities, the second entity and the second set of entities being included in the list of entities and being accessed by the second group of users of the plurality of users, wherein the user is included in the first and the second communities.  (Cannon see pages 4-6 9-11 groups to have users accessing content in facebook where a given user can join multiple public groups)
Regarding claim 6, Cannon as modified further teaches: forming a second community including a second group of users, a second entity, and a second set of entities, the second entity and the second set of entities being included in the list of entities and being accessed by the second group of users of the plurality of users, wherein the first set of entities and the (Cannon see pages 4-6 9-11 groups to have users accessing content in facebook such as the group Hydrangea House being separate from the group Girls LOVE Travel)
Regarding claim 7, Cannon as modified further teaches: in response to a determination to form a second community based on an entity-overlap parameter, forming the second community including a second entity, a second set of entities, and a second group of users of the plurality of users, the second entity and the second set of entities being included in the list of entities and being accessed by the second group of users.  (Cannon see pages 9-11 create a facebook user group with accessible content around a product or topic which reads on entity overlap)
Regarding claim 8, Cannon as modified further teaches: in response to a determination to form a second community based on a reduction module setting, forming the second community including a second entity, a second set of entities, and a second group of users of the plurality of users, the second entity and the second set of entities being included in the list of entities and being accessed by the second group of users.  (Cannon see pages 9-11 create a facebook user group with accessible content where initial setting is closed or secret which reads on reduction module setting)
Regarding claim 9, Cannon as modified further teaches: in response to a determination to form a second community based on a heuristic, forming the second community including a second entity, a second set of entities, and a second group of users of the plurality of users, the second entity and the second set of entities being included in the list of entities and being accessed by the second group of users (Cannon see pages 9-11 create a facebook user group with accessible content based on why and how the group will be used which reads on heuristics)
Claim(s) 10, 11, 14, 16, 17, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Tammy Cannon, How to Use Facebook Groups for Business: A Guide for Marketers, Social Media Examiner herein reference as Cannon in view of Pai et al. US2019/0349894
Regarding claim 10, Cannon teaches: obtain, by a storage system, a list of entities, each entity having been accessed by one or more distinct users of a plurality of users; (Cannon see pages 4-6 9-11 facebook public groups with contents to be accessed by users)
determine, by the storage system, a group of distinct users that has accessed the first entity; and 
form a first community including the group of distinct users, the first entity, and a first set of entities, the first set of entities having been accessed by each user of the group and being included in the list of entities.  (Cannon see pages 4-6 9-11 facebook to suggest groups to users and create public groups for any user to view content and files of the group. Facebook reads on storage system, content and files read on entity, facebook groups reads on set of entities)
Cannon does not distinctly disclose: A non-transitory machine-readable medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine, causes the machine to:
select, by the storage system, a first entity that has been accessed by a greater number of distinct users than a second entity, the first and second entities being included in the list of entities;
Pai teaches: A non-transitory machine-readable medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine, causes the machine to: (Pai see paragraph 0095 computer readable media include non-volatile storage unit with instructions)
select, by the storage system, a first entity that has been accessed by a greater number of distinct users than a second entity, the first and second entities being included in the list of entities; (Pai see paragraph 0071 0072 0142 0158 0161 list of talk groups with a number of participants where talk group with most number of users is assigned to a mobile device or assigned group chat and encryption capabilities. Talk group with assignments read on community) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using Facebook groups as taught by Cannon to include being able to change settings of talk groups based on number of users as taught by Pai for the predictable result of more efficiently giving users access to content.
	Regarding claim 11, Cannon as modified further teaches: wherein an entity included in the list of entities is a file.  (Cannon see page 9 and 12 content, video, file, picture)
Regarding claim 14, Cannon as modified further teaches: wherein the first entity is accessed by the greatest number of distinct users of the plurality of users relative to other entities from the list of entities.  (Pai see paragraph 0071 0072 0161 list of talk groups with a number of participants where talk group with most number of users is assigned to a mobile device or assigned group chat and encryption capabilities)
 a method of using Facebook groups as taught by Cannon to include being able to change settings of talk groups based on number of users as taught by Pai for the predictable result of more efficiently giving users access to content.
Regarding claim 16, Cannon as modified further teaches: further comprising machine executable code which causes the machine to: determine the first set of entities accessed by each user of the group.  (Cannon see pages 4-6 9-11 groups to have users accessing content in facebook)
Regarding claim 17, Cannon teaches: obtain, by a storage system, a list of entities including a first entity and a second entity, the first entity having been accessed by a first group of distinct users, and the second entity having been accessed by a second group of distinct users; (Cannon see pages 4-6 9-11 multiple different facebook groups having different content with users of each group being able to view the contents in their respective groups)
the first set of entities having been accessed by each user of the first group and being included in the list of entities; and 
the second set of entities having been accessed by each user of the second group and being included in the list of entities (Cannon see pages 4-6 9-11 groups to have users accessing content in facebook)
Cannon does not distinctly disclose: A computing device comprising: a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of forming communities; and a processor coupled to the memory, the processor configured to execute the machine executable code to:

form, by the storage system, a second community including the second entity, the second group of distinct users, and a second set of entities if the second number is greater than the first number
However, Pai teaches: A computing device comprising: a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of forming communities; and a processor coupled to the memory, the processor configured to execute the machine executable code to:  (Pai see paragraph 0095 0096 0112 0113 computer readable media include non-volatile storage unit with instructions and memory with processors)
form, by the storage system, a first community including the first entity, the first group of distinct users, and a first set of entities if a first number of users in the first group is greater than a second number of users in the second group
form, by the storage system, a second community including the second entity, the second group of distinct users, and a second set of entities if the second number is greater than the first number (Pai see paragraph 0071 0072 0142 0158 0161 list of talk groups with a number of participants where talk group with most number of users is assigned to a mobile device or assigned group chat and encryption capabilities. Talk group with assignments read on community)
 a method of using Facebook groups as taught by Cannon to include being able to change settings of talk groups based on number of users as taught by Pai for the predictable result of more efficiently giving users access to content.
Regarding claim 20, Cannon teaches: wherein the processor is further configured to execute the machine executable code to: determine the first set of entities accessed by each user of the first group. (Cannon see pages 4-6 9-11 groups to have users accessing content in facebook)
Claim(s) 12, 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Tammy Cannon, How to Use Facebook Groups for Business: A Guide for Marketers, Social Media Examiner herein reference as Cannon in view of Pai et al. US2019/0349894 in view of Nayak et al. US2020/0097580
	Regarding claim 12, Cannon as modified does not distinctly disclose: wherein an entity included in the list of entities is an object
	However, Nayak teaches: wherein an entity included in the list of entities is an object.  (Nayak see paragraph 0024 data collected from social media such as data objects or a directory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using Facebook groups as taught by Cannon to include objects and directories as taught by Nayak for the predictable result of more having more options for users to access.
Regarding claim 13, Cannon as modified does not distinctly disclose: wherein an entity included in the list of entities is a directory.
	However, Nayak teaches: wherein an entity included in the list of entities is a directory.  (Nayak see paragraph 0024 data collected from social media such as data objects or a directory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using Facebook groups as taught by Cannon to include objects and directories as taught by Nayak for the predictable result of more having more options for users to access.
Claim(s) 15, 18, and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Tammy Cannon, How to Use Facebook Groups for Business: A Guide for Marketers, Social Media Examiner herein reference as Cannon in view of Pai et al. US2019/0349894 in view of Gennie Gebhart, Understanding Public, Closed, and Secret Facebook Groups, Electronic Frontier Foundation herein referenced as Gebhart
	Regarding claim 15, Cannon as modifies does not teach: remove the first entity and the first set of entities from the list of entities
	However, Gebhart teaches: remove the first entity and the first set of entities from the list of entities.  (Gebhart see pages 2 and 3 changing facebook group type from public to closed or secret)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using Facebook groups as taught by Cannon to include being able to change settings of groups as taught by Gebhart for the 
Regarding claim 18, Cannon as modifies does not teach: remove the first entity and the first set of entities from the list of entities if the first number is greater than the second number.
	However, Gebhart teaches: remove the first entity and the first set of entities from the list of entities if the first number is greater than the second number. (Gebhart see pages 2 and 3 changing facebook group type from public to closed or secret where if the group members are over 5000 for any given group only the option making the group more private exists)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of using Facebook groups as taught by Cannon to include being able to change settings of groups as taught by Gebhart for the predictable result of more efficiently managing content by allowing groups to be changed from a public setting to a more private setting.
Regarding claim 19, Cannon as modifies does not teach: remove the second entity and the second set of entities from the list of entities if the second number is greater than the first number
	However, Gebhart teaches: remove the second entity and the second set of entities from the list of entities if the second number is greater than the first number.  (Gebhart see pages 2 and 3 changing facebook group type from public to closed or secret where if the group members are over 5000 for any given group only the option making the group more private exists)
 a method of using Facebook groups as taught by Cannon to include being able to change settings of groups as taught by Gebhart for the predictable result of more efficiently managing content by allowing groups to be changed from a public setting to a more private setting.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153